\DO°\|G\Lh-hb->N'-‘

NNNNNNNNN_¢_\_»_¢o_o-‘o-¢¢-‘o_o_
W\lo\(JI-'>WN'_‘O\QW\)O\M-I>WN'_‘C

 

UN|TED STATES DlSTRlCT COURT

 

DlSTRlCT OF NEVADA
JUL|O CESAR NAVAS, 3:18-cv-00088-MN|D-CBC
Plaintiff,
V- oRDER
DAV|D RANK|NE, et. a/.,
Defendants.

 

 

 

 

Plaintiff Ju|io Cesar Navas is a prisoner who has submitted a pro se civil rights
complaint and applications to proceed in forma pauperis (ECF Nos. 1, 1-1, 3). Having
reviewed the application and the record in this case, the court finds Plaintiff's
applications to proceed in forma pauperis are denied.

l. DlSCUSSlON

Under the Prison Litigation Reform Act, if a prisoner has “on 3 or more prior
occasions, while incarcerated or detained in any facility, brought an action or an appeal
in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted," that prisoner shall
be precluded from commencing any new cases in forma pauperis except upon a
showing of an imminent danger of serious physical injury. 28 U.S.C. § 1915(9). This
provision applies to this case.

On at least three occasions this court has dismissed civil actions commenced by
Plaintiff for failure to state a claim for which relief could be granted. See Navas v. State
of Nevada, Case No. 3:06-cv-0262-RCJ-VPC (dismissed case for failure to state a
claim and expressly held that the dismissal would count as Plaintiff's “third strike"

pursuant to 28 U.S.C. § 1915(9))‘; Julio Cesar Navas v. Anna Marie Navas, et.al., CV-

 

‘ ln Case No. 3106-cv-0262-RCJ~VPC, the court explicitly stated that “if plaintiff
seeks in forma pauperis status for the filing of a lawsuit in the future, he must attach a
copy of this Order to his application . . . or plainly inform the court in such application

 

©OQ\IO\MJ>WN--

NNNNNNNNNi-i-¢i_o_»-¢-oi_oi_»_»_
OQ\IO\Lh-§WN'_O©O°NC\U\J>WN'_‘O

 

 

N-O4-0101-HDNI.VPC (dismissal for failure to state a claim); Julio Navas v. Second
Judicial District Court, CV-N-O4~653-HDM-VPC (dismissal for failure to state a claim).
The court takes judicial notice of these court records. Fed. R. Evid. 201.

ln addition, there are no allegations in the complaint or any other filing in the
record that Plaintiff is in imminent danger of any serious physical injury. Accordingly,
Plaintiff's application to proceed in forma pauperis must be denied and Plaintiff must
pre-pay the full $400.00 filing fee in order for this case to proceed.
ll. CONCLUS|ON

For the forgoing reasons, it is ordered that Plaintiff's applications to proceed in
forma pauperis (ECF Nos. 1, 3) are DEN|ED;

lt is further ordered that Plaintiff shall have thirty (30) days from the entry of this
order to pay the full filing fee of $400.00. lf Plaintiff fails to do so, this court will issue a
report and recommendation that this case be dismissed due to Plaintiff's failure to pay
the filing fee.

lt is further ordered that the Clerk of the Court shall send Plaintiff two copies of
this order. Plaintiff shall make arrangements to have one copy of this order attached to
the check paying the filing fee.

lt is further ordered that the Clerk of Court shall retain a copy of the complaint

(ECF No. 1-1), but not file it at this time.

DATEo: /0/¢?~‘/[ m

 

uNmEb sTATi{§)viAGisTRATE JquE

 

that he has been held subject to the restrictions of 28 U.S.C. § 1915(g)." Plaintiff failed to
attach the order to the the current application. ln addition, the current application makes
no mention of the order or the previous findings in this case..

2

 

